PRESS RELEASE OMEGA ANNOUNCES FOURTH QUARTER 2 ADJUSTED FFO OF $0.35 PER SHARE FOR THE FOURTH QUARTER TIMONIUM, MARYLAND – January 31, 2008 – Omega Healthcare Investors, Inc. (NYSE:OHI) today announced its results of operations for the quarter and fiscal year ended December 31, 2007.The Company also reported Funds From Operations (“FFO”) available to common stockholders for the three and twelve months ended December 31, 2007 of $23.7 million or $0.35 per common share and $93.5 million or $1.42 per common share, respectively.The $23.7 million of FFO available to common stockholders for the quarter includes $0.5 million of non-cash restricted stock expense, a $0.2 million reduction in the Company’s non-cash provision for impairment, a $0.1 million provision for income taxes and $0.1 million of non-cash consolidation adjustments due to Financial Accounting Standards Board Interpretation No. 46R, Consolidation of Variable Interest Entities (“FIN 46R”).FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.35 per common share for the three months ended December 31, 2007 and $1.38 for the twelve months ended December 31, 2007.Adjusted FFO is a non-GAAP financial measure, which excludes the impact of certain non-cash items (including restricted stock expense, provision for impairments, changes in derivative fair values, gains on preferred stock and subordinated note investments, accretion investment income and provision for uncollectible accounts receivable), as well as restatement related expenses and provision for income taxes.For more information regarding FFO and adjusted FFO, see “Funds From Operations” section below. GAAP NET INCOME For the three-month period ended December 31, 2007, the Company reported net income of $17.3 million, net income available to common stockholders of $14.8 million, or $0.22 per diluted common share and operating revenues of $39.6 million.This compares to net income of $13.4 million, net income available to common stockholders of $10.9 million, or $0.18 per diluted common share, and operating revenues of $36.1 million for the same period in 2006. For the twelve-month period ended December 31, 2007, the Company reported net income of $69.4 million, net income available to common stockholders of $59.5 million, or $0.90 per diluted common share and operating revenues of $159.6 million.This compares to net income of $55.7 million, net income available to common stockholders of $45.8 million, or $0.78 per diluted common share, and operating revenues of $135.5 million for the same period in 2006. The increases in net income, operating revenues and net income available to common stockholders during the twelve-month period ended December 31, 2007 were due primarily to new investments completed in late 2006 and early 2007, as well as, the impact of an allowance adjustment of $5.0 million, or $0.08 per common share, with respect to straight-line rent recognition recorded in the first quarter of 2007. 2007 HIGHLIGHTS AND OTHER RECENT DEVELOPMENTS · On January 22, 2008, the Company purchased General Electric Capital Corporation's $39 million mortgage loan on seven skilled nursing facilities (“SNFs”) operated by Haven Eldercare, LLC (“Haven”). · On January 17, 2008, the Company closed on a $5.2 million new investment yielding 10%. · On January 17, 2008, the Company declared a quarterly common dividend of $0.29 per share, an increase of $0.01 per common share compared to the prior quarter. · On December 21, 2007, the Company announced that it entered into a closing agreement with the Internal Revenue Service (“IRS”) resolving the previously reported related party tenant issue. · On October 16, 2007, the Company announced the reinstatement of the optional cash purchase component of the Company’s Dividend Reinvestment and Common Stock Purchase Plan (the “Plan”). · In October 2007, the Company declared a quarterly common dividend of $0.28 per share, an increase of $0.01 per common share compared to the prior quarter. FOURTH QUARTER 2007 RESULTS Operating Revenues and Expenses– Operating revenues for the three months ended December 31, 2007 were $39.6 million.Operating expenses for the three months ended December 31, 2007 totaled $12.1 million, comprised of $9.3 million of depreciation and amortization expense, $2.5 million of general and administrative expenses, a non-cash provision for impairment adjustment of $0.2 million and $0.5 million of restricted stock expense. Other Income and Expense– Other income and expense for the three months ended December 31, 2007 was a net expense of $10.5 million and was primarily comprised of $10.1 million of interest expense and $0.5 million of deferred financing amortization costs. Funds From Operations– For the three months ended December 31, 2007, reportable FFO available to common stockholders was $23.7 million, or $0.35 per common share, compared to $19.2 million, or $0.32 per common share, for the same period in 2006.The $23.7 million of FFO for the quarter ended December 31, 2007 includes a $0.1 million provision for income taxes, a non-cash provision for impairment adjustment of $0.2 million and $0.5 million of non-cash restricted stock expense. The $19.2 million of FFO for the three months ended December 31, 2006, includes a $3.6 million non-cash gain on preferred stock and subordinated note investments, $1.2 million of 2006 restatement related expenses, a non-cash $0.8 million provision for uncollectible accounts receivable, a $0.6 million non-cash decrease in the fair value of a derivative, a $0.6 million provision for income taxes, a $0.4 million non-cash provision for impairment, $0.3 million of non-cash restricted stock expense and $0.1 million in non-cash accretion investment income. When excluding the above mentioned items in 2007 and 2006, adjusted FFO was $24.1 million, or $0.35 per common share for the three months ended December 31, 2007, compared to $19.4 million, or $0.32 per common share, for the same period in 2006.For further information, see the attached “Funds From Operations” schedule and notes. 2007 ANNUAL RESULTS Operating Revenues and Expenses– Operating revenues for the twelve months ended December 31, 2007 were $159.6 million.Operating expenses for the twelve months ended December 31, 2007 totaled $48.5 million, comprised of $36.0 million of depreciation and amortization expense, $9.7 million of general and administrative expenses, a non-cash provision for impairment of $1.4 million and $1.4 million of restricted stock compensation expense. Other Income and Expense– Other income and expense for the twelve months ended December 31, 2007 was a net expense of $43.8 million and was primarily comprised of $42.1 million of interest expense and $2.0 million of deferred financing amortization costs. Provision for Income Taxes– On December 21, 2007, the Company announced that it has entered into a closing agreement with the IRS resolving the previously reported related party tenant issues associated with preferred stock issued to Omega by Advocat, Inc. in 2000.Based on this closing agreement, the Company has paid approximately $5.6 million in penalty taxes and interest to the IRS relating to tax years 2002 through 2006.The Company had previously accrued the $5.6 million of income tax liabilities as of December 31, 2006. As a result of entering into the closing agreement and the Company’s previously announced 2006 Advocat restructuring agreement, the Company has been advised by tax counsel that it will not receive any non-qualified related party tenant income from Advocat in future fiscal years.Accordingly, the Company does not expect to incur tax expense associated with related party tenant income in periods commencing after January 1, 2007. Funds From Operations– For the twelve months ended December 31, 2007, reportable FFO available to common stockholders was $93.5 million, or $1.42 per common share, compared to $76.7 million, or $1.31 per common share, for the same period in 2006.The $93.5 million of FFO for the year includes an adjustment to the allowance for straight-line revenue of $5.0 million (resulted in an increase in first quarter 2007 revenue of $5.0 million), $0.3 million of non-cash FIN 46R consolidation adjustments, $7 thousand reduction in non-cash provision for income taxes, $1.4 million of non-cash provision for impairments and $1.4 million of non-cash restricted stock compensation expense. The $76.7 million of FFO for the twelve months ended December 31, 2006, includes $4.5 million of non-cash restricted stock expense associated with the Company’s issuance of restricted stock and unit grants to executive officers during 2004, $2.7 million of non-cash interest expense relating to the write-off of deferred financing costs associated with the termination of an old credit facility, $0.8 million of non-cash interest expense associated with the tender offer and purchase of approximately 20.7% of the Company’s then remaining $100 million aggregate principal amount of 2007 Notes, a $2.7 million accounting gain on the sale of an equity security, a $3.6 million non-cash gain on preferred stock and subordinated note investments, a $9.1 million non-cash increase in the fair value of a derivative, $1.3 million of non-cash accretion investment income, a $2.3 million provision for income taxes, $1.2 million of restatement related expenses, a $0.5 million non-cash provision for impairment and a non-cash $0.9 million provision for uncollectible accounts receivable. When excluding the above mentioned non-cash or non-recurring items in 2007 and 2006, adjusted FFO was $91.0 million, or $1.38 per common share for the twelve months ended December 31, 2007, compared to $73.1 million, or $1.24 per common share, for the same period in 2006.For further information, see the attached “Funds From Operations” schedule and notes. PORTFOLIO DEVELOPMENTS Haven Eldercare, LLC –On January 22, 2008, the Company completed a transaction with General Electric Capital Corporation to purchase an existing $39 million mortgage due October 2012 on seven Haven SNFs. The Company has an existing $23 million second mortgage on these seven facilities.The Company now has a $62 million combined mortgage on the seven facilities.The Company also has a purchase option on the seven facilities that would allow the Company to acquire the fee simple interest in the facilities.If the Company exercises the purchase option, the seven facilities would be combined with an existing eight facility master lease.The borrowers and guarantors under the mortgage, and the lessee, sublessees and guarantors in respect of the master lease are all debtors-in-possession in chapter 11 proceedings being jointly administered in the United States Bankruptcy Court for the District of Connecticut, New Haven Division. Alpha Health Care Properties, LLC –On January 17, 2008, the Company purchased one SNF for $5.2 million from an unrelated third party and leased the facility to Alpha Health Care Properties, LLC (“Alpha”), an existing tenant of the Company.The facility was added to Alpha’s existing master lease and will generate an additional $0.5 million of annual rent. Litchfield Investment Company, LLC –On July 31, 2007, the Company completed a transaction with Litchfield Investment Company, LLC and its affiliates to purchase five skilled nursing facilities for a total investment of approximately $40 million.The facilities total 645 beds and are located in Alabama (1), Georgia (2), Kentucky (1) and Tennessee (1).The Company also provided a $2.5 million loan in the form of a subordinated note as part of the transaction that was paid-off during the fourth quarter.Simultaneously with the closing of the purchase transaction, the five facilities were combined into an Amended and Restated Master Lease containing 13 other facilities between the Company and an existing operator, Home Quality Management.The Amended and Restated Master Lease was extended until July 31, 2017. Advocat – The Company continuously evaluates the payment history and financial strength of its operators and has historically established an allowance for straight-line rent adjustments for operators that do not meet the Company’s internal revenue requirements.The Company considers factors such as payment history, the operator’s financial condition as well as current and future anticipated operating trends when evaluating whether to establish contra revenue reserves. The Company has reviewed Advocat’s financial statements annually and noted that since 2000 the opinion of Advocat’s external auditors contained a “going concern” qualification.During the first quarter of 2007, the Company reviewed Advocat’s 2006 annual report and noted that Advocat’s auditor’s opinion no longer contained a going concern qualification.In addition, the Company also reviewed Advocat’s financial statements and noted significant improvements in its financial condition since 2000.As a result, the Company determined that it should reverse approximately $5.0 million of straight-line allowance previously established.The change in estimate resulted in an additional $0.08 per share of income from continuing operations and net income for the first quarter of 2007. Asset Sales–During the third quarter of 2007, the Company agreed to restructure a five facility master lease with one of its existing tenants whereby the Company and tenant have agreed to sell three facilities and reduce the annual rent on the master lease by $0.4 million.On November 30, 2007, two of the facilities were sold for approximately $2.8 million in cash proceeds which generated an accounting gain of $0.4 million.In addition, the Company has recorded a $1.4 million provision for impairment on the third facility to reduce its carrying value to its estimated fair value.The third facility is currently under contract to be sold with an anticipated first quarter 2008 closing. On December 22, 2006, Residential Care VIII, LLC, a subsidiary of American Senior Communities, LLC, notified the Company of its intent to exercise its option to purchase two facilities.The two facilities were classified on the Company’s December 31, 2006 consolidated balance sheet as assets held for sale with a net book value of approximately $1.9 million.On January 31, 2007, the Company received gross cash proceeds of approximately $3.6 million and recorded an accounting gain of approximately $1.7 million. In two additional separate transactions during the first quarter of 2007, the Company sold two facilities for their approximate net book value, generating cash proceeds of approximately $0.8 million. 2007 FINANCING ACTIVITIES 7.130 Million Common Stock Offering– As previously announced, on April 3, 2007, the Companyclosed an underwritten public offering of 7,130,000 shares of Omega common stock at $16.75 per share, less underwriting discounts.
